Upon reconsideration I am of the opinion the ruling of the Court on the admissibility of evidence treated in the original opinion was free from error. The Massachusetts Court in Sax v. Horn, 1931, 274 Mass. 428, 174 N.E. 673; 94 A.L.R. 1193, held that although a witness may be unable to express a helpful opinion as to the rate of speed of moving vehicles, yet he may be able to give an accurate estimate of their relative speeds, and that such testimony cannot be said to be without probative value. I am persuaded this expresses the sounder view.
I am not persuaded, however, after re-examination of the record, that the original conclusion as to the ruling on the motion for a new trial was incorrect.
I therefore concur in the conclusion as to the reversal of the cause upon this ground only.
Opinion modified as above indicated and application for rehearing overruled.
THOMAS, BOULDIN, FOSTER, and LIVINGSTON, JJ., concur in the foregoing.
KNIGHT, J., not sitting.